DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 10 November 2020.
Claims 1, 2, 4, 6, 7, 8, 10, 12, 13, 17, 18, 21, 26, 29, and 30 have been amended.
The 101 rejection for claim 29 for being directed towards transitory signals has been overcome by amendments.
The 101 rejection for claim 30 with regards to being directed towards software per se has been overcome by amendments.
The 112 (b) rejections for claims 9 and 15 have been overcome by amendments.
Claims 9, 15, and 31 have been cancelled.
Claims 32 and 33 have been added.
Claims 1-8, 10-14, 16-30, 32, and 33 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office 30 November 2020 has been entered.

Response to Arguments
Applicant's arguments filed 30 November 2020 with respect to the 112b rejection of claim 16 have been fully considered but they are not persuasive.

With respect to claim 16, the Applicant argues on page 23 of their response, “The Examiner has rejected claim 16 because claim 16 is alleged to be a self-defining statement. Applicants again respectfully traverse this ground of rejection. Claim 16 captures the concept of first determining a plurality of secondary transport routes ‘floating in the air’ and then determining a main transport route that connects the start points or end points of the secondary transport routes. This concept is illustrated in FIGS. 9b and 9c (reproduced below) and described in paragraphs [0223] - [0232] of the specification as originally filed. In claim 16, a plurality of secondary transport routes (91-95) are determined as shown in FIG. 9b. These secondary transport routes are not yet connected to main transport route. As shown in FIG. 9c, start points or end points of the secondary transport routes are connected by main transport routes (96, 97). The present claims only require one main transport route and one or more secondary transport routes connected to that main transport route (e.g., main transport route 96 and secondary transport routes 92, 93, 94 or main transport route 97 and secondary transport routes 91, 95). Taking main route 96 as an example according to claim 16, ‘a plurality 
“With respect to claim 16, the Applicant claims, “The method according to claim 13, wherein the main transport route and the one or more secondary transport routes are obtained as follows: determining a plurality of secondary transport routes that at least comprises said one or more secondary transport routes, determining the main transport route as a transport route that comprises, as waypoints, either a respective start position or a respective end position of each of said one or more secondary transport routes.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly claim their invention.  In particular, the Applicant has recited determining secondary routes that comprises one or more secondary routes.  This is a self-defining statement, as the Applicant is defining the secondary routes as secondary routes.  Therefore this claim 
With respect to this rejection, the Applicant argues the claim is directed towards capturing the concept of first determining a plurality of secondary transport routes ‘floating in the air’ and then determining a main transport route that connects the start points or end points of the secondary transport routes.  It is noted that aiming to capture the concept of a process described in the specification, does not render a claim definite and clear automatically.  As stated in the rejection itself, the claim refers to determining secondary routes that comprises said one or more secondary routes.  This statement, is indefinite and unclear, as the secondary routes are known, and thus determining the secondary routes that comprises the secondary routes is a self-defining statement.  Notably, this rejection is not directed towards the main transport route, start points, or end points, and thus, the Applicant’s further description of the process of figures 9B and 9c are not at issue here.  Additionally, the Examiner notes that at no point in the Applicant’s claimed invention have they referred to “floating in the air” routes, and thus the Applicant has argued elements beyond the scope of the claim.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 30 November 2020 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 25 and 26 of their response, “Here, Applicants respectfully submit that the claims reflect both an improvement in technology and an improvement in the technical field of routing systems. Regarding the improvement to technology, paragraph [0004] of the specification discloses that, in the field of parcel delivery in which a number of to-be-transported entities (TBTE) may be 200 per day, the number of different transport routes (TR) equal 1.97*10^372. According to the present claims, the possible transport routes are divided between merged main transport routes or main transport routes having one or more secondary transport routes branched therefrom. Organizing the transport routes in this way decreases the computational overhead and complexity as compared to individually examining each waypoint for potential branch-off points. See, e.g., Specification, paras. [0060], [0061].  Moreover, the assignment of waypoints to these transport routes can be done using an optimization criterion. As disclosed in the present specification, the optimization criterion can be, e.g., shortest distance, lowest (fossil) fuel consumption, or shortest time, among other. See, e.g., Specification, para. [0009]. Advantageously, the creation of the transport routes according to the claimed method allows for fast processing times of less than 2 minutes for 1000 TBTEs as measured on an Intel Xeon E5-2699 v4 (2.2-3.6 GHz). Thus, the disclosed method provides an improvement of in technology by increasing processing speed and reducing processing time of a routing system performing the method.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed  first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  With respect to the cited and emphasized section, the Applicant’s specification has failed to show beyond a bare assertion of an improvement.  For example, paragraph 61 of the Applicant’s specification states, “This way of constructing the data structure (and/or the new data structure) that is specific for the one of the types of TEs thus significantly contributes to reduce the computational complexity of the determining of the (new) set of one or more TRs, in particular if the determining of the (new) set of one or more TRs includes checking of secondary-route branch- off possibilities and/or checking 
The Applicant argues on page 26 of their response, “Further, the claimed method reflects an improvement to the technical field of routing systems. In particular, the use of main transport routes merging with other main transport routes and/or having branched secondary transport routes allows for provision of ad hoc addition of TBTEs to already determined transport route. See Specification, para. [0009]; see also paras. [0060], [0061], [0085]-[0089], [0094]-[0099], [0131], [0135], [0201], and [0239] (discussing how the claimed methods of merging and branching-off lead to the claimed advantages). The method allows for the flexible deployment of transport entities (including third party transport entities) to fulfill transportation needs, e.g., through secondary transport routes that intersect with main transport routes at branch off locations. Id. In particular, according to the presently claimed method, it is ‘generally advantageous to branch off secondary [transport routes] TRs from main TRs, which becomes possible by exchanging at least some of the TBTEs at the branch-off point between a TE associated with the main TR and the TE associated with the secondary TR,’ which can “advantageously be delegated to subcontractors or crowders on an on-demand basis.” See Specification, para. [0131], Thus, routing systems are improved by providing additional functionality that allows the routing systems to flexibly adapt or add to transport routes depending on the needs of the system.”  The Examiner 
The Applicant continues on pages 26 and 27 of their response, “In response to Applicants’ previous arguments, the Examiner noted that this number of TBTEs are not recited in the claims and that, when only 2 TBTEs are considered, the complexity of the problem is greatly simplified. However, Applicants respectfully submit that the USPTO’s subject matter eligibility guidance demonstrates that such arguments do not negate the integration of the alleged abstract idea into a practical application reflected in the claims.  Indeed, Example 46 of Appendix 1 to the October 2019 PEG considers a method (claim 3) of livestock management in which aberrant behavior of animals in a herd is monitored to determine whether to separate the animals from the herd during feeding. While the advantage of such a system for a herd having several hundred animals is apparent, the USPTO based its analysis on the fact that a herd could be as few as just three animals. Nevertheless, the benefits of such a system to a large herd of animals (avoiding the need for manual separation and providing more time to devote to the care and treatment of sick animals) supported the eligibility of the claims despite the fact that the USPTO also recognized that the claim covered situations in which none of After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100.”  (Emphasis added).  As shown here, the Examiner is first to analyze the specification to determine if an improvement in technology is recited, and if so, then analyze the claims to see if they reflect the recited improvement.  As noted above, the Applicant’s specification does not recite an improvement in technology, and specifically, determining routes is not a technology or technical field.  Additionally, as noted in the previous Final Rejection mailed 14 September 2020 and as discussed above, the broadest reasonable interpretation of the claim, the claim reflects two entities needing to be transported, and a creation of at least one transport route for transport entities.  Though the Step (d) specifies that the processor automatically operates the sorting gate to route the animals in the herd based on the behavior of the animals. As explained previously, the BRI of this limitation encompasses three embodiments: a first embodiment in which step (d) routes animals exhibiting aberrant behavioral patterns into a holding pen; a second embodiment in which step (d) permits animals that are exhibiting normal behavior to freely pass through the gate; and a third embodiment in which step (d) requires that both actions take place (some animals are routed to the holding pen, and other animals are permitted to freely pass through the gate). In all of these embodiments, step (d) does not merely link the judicial exception to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exception (the mental analysis of whether the animal is exhibiting an aberrant behavioral pattern) to operate the gate control mechanism and route the animals, thus avoiding the need for the farmer to visually evaluate the behavior of each animal in the herd on a continual basis. Additionally, the first and third embodiments (which automatically separate animals exhibiting aberrant behavior from the herd by routing them into a holding pen) also avoid the need for the farmer to manually separate each animal exhibiting aberrant behavior from the herd, and thus permit the farmer to devote more time to the care and treatment (if needed) of the separated animals. Thus, under any of the three embodiments, step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way. This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception (Step 2A: NO). The claim is eligible.” (Emphasis added).  As shown and emphasized here, the Office specifically analyzed the claim, and noted that it recited an additional element of automatically controlling a gate to route animals based on behavior.  Unlike this example, the Applicant’s claims do not automatically control a machine to route entities based on behavior, and instead are merely directed towards planning routes, without any further actions.  As such, the Applicant’s claims are unlike Example 46, and the Applicant’s argument that the Example shows that the claims do not need to reflect the improvement of the application’s specification is found not persuasive.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1, 29, and 30 with regards to “a main transport route having one or more secondary transport route branching off from the main transport route or at least two main transport routes that merge at a waypoint” or “a transfer of at least one to-be-transported entity of the plurality of .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, 16-30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claim 1, the Applicant claims, “determining, for the plurality of to-be-transported entities and based on routing information, a set of transport routes, each of the transport routes of the set of transport routes associated with a respective transport entity and defining a respective sequence of wherein the set of transport routes is determined to at least fulfil a criterion that, for each of the to-be-transported entities of the plurality of to-be-transported entities, the respective pick-up position and the respective drop-off position are associated with respective waypoints of the same respective transport route of the set of transport routes or are associated with respective waypoints of two different transport routes of the set of transport routes that are directly connected or connected via one or more other transport routes of the set of transport routes; wherein the set of transport routes comprises or is derived under consideration of a main transport route having one or more secondary transport routes branching off from the main transport route or at least two main transport routes that merge at a waypoint, wherein a transfer of at least one to-be-transported entity of the plurality of to-be-transported entities occurs between the respective transport entities at respective branch-off waypoints where the one or more secondary transport routes respectively branch off from the main transport route or at the waypoint where the at least two main transport routes merge, and where at least one criterion is used to optimize assignment of the waypoints to the main transport route and to the one or more secondary transport routes or to the at least two main transport routes.”  The Applicant has rendered this claim indefinite and unclear for failing to particular define their invention.  In particular, the claim recites that a set of routes are determined, and each of the routes is associated with a respective transport entity (i.e. a transporter).  Later, the claim recites that that a transfer of the one to-be-transported entity (i.e. passenger) occurs between transporters at branch-off claims 29 and 30 recite similar limitations and are rejected and will be interpreted in a similar manner.  In addition, claims 2-8, 10-14, 16-28, 32, and 33 depend upon claim 1 and are therefore rejected for inheriting its deficiencies.

With respect to claim 32, the Applicant claims, “wherein the data structure corresponds to a fourth graph; wherein a first graph represents map data for the transfer points and for edges between the transfer points, the edges corresponding to the transport routes of the set of transport routes; wherein a second graph is obtained by applying a union of restriction sets to the first graph, said restriction sets being specific for a respective type of the types of transport entities and corresponding to prohibited sequences of transport routes;  wherein the fourth graph is obtained by applying a restriction set that is specific for the one of the types of transport entities to the third graph.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly claim their invention, for multiple reasons.  First, the Applicant has claimed that “a second graph is obtained by applying a union of restriction sets to the first graph, said restriction sets being specific for a respective type of the types of transport entities and corresponding to prohibited sequences of transport routes,” however the Applicant has failed to identify or define a restriction set, and how one would apply a union of restriction sets to another graph.  Second, the Applicant has claimed, “wherein the fourth graph is obtained by applying a restriction set that is specific for the one of the types of transport entities to the third graph,” however they have failed to identify or define a restriction set, or defined how one would apply the restriction set to another graph.  For the purpose of examination, the Examiner will interpret the claim to be directed towards determining the data structure that is specific for the types of transportation entities based on the transportation entities restrictions and the routes.

With respect to claim 16, the Applicant claims, “The method according to claim 13, wherein the main transport route and the one or more secondary transport routes are obtained as follows: determining a plurality of secondary transport routes that at least comprises said one or more secondary transport routes, determining the main transport route as a transport route that comprises, as waypoints, either a respective start position or a respective end position of each of said one or more secondary transport routes.”  The Applicant has rendered this claim indefinite and unclear for failing to particularly claim their invention.  In particular, the Applicant has recited determining secondary routes that comprises one or more secondary routes.  This is a self-defining statement, as the Applicant is defining the secondary routes as secondary routes.  Therefore this claim is unclear as it is unclear as to what this limitation is actually accomplishing or what is being determined in this determining step.  For the purpose of examination, the Examiner will interpret the claim to read, “are obtained as follows: determining a plurality of secondary transport routes, determining the main transport route as a transport route that comprises, as waypoints…”  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-14, 16-30, 32, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The 
The limitations of obtaining information on a plurality of to-be-transported entities that are each associated with a respective pick-up position and a respective drop-off position; determining one or more transport routes, each of the transport routes associated with a respective transport entity and defining a sequence of waypoints associated with pick-up and drop off locations, wherein the transport routes are determined to at least fulfil a criterion that, for each of the to-be-transported entities, the pick-up position and drop-off position are associated with waypoints of the same respective transport route of the set of transport routes or associated with a waypoints of two different transport routes that is directly connected or connected via one or more other transport routes; wherein the set of transport routes comprises or is derived under consideration of a main transport route having one or more secondary transport routes branching off from the main transport route or at least two main transport routes that merge at a waypoint, wherein a transfer of at least one to-be-transported entity of the plurality of to-be-transported entities occurs between the respective transport entities at respective branch-off waypoints where the one or more secondary transport routes respectively branch off from the main transport route or at the waypoint where the at least two main transport routes merge, and where at least one criterion is used to optimize assignment of the waypoints to the main transport route and to the one or more secondary transport routes or to the at least two main transport routes; and providing representations of at least a part of the transport routes to the respective transport entities associated with the transport routes or to respective devices associated with the respective transport entities, as drafted, is a process that under 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not apply or use the abstract idea with or by a practical application.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use the abstract idea to a particular technological environment.  Instead, the claims recite the use of general purpose computers (apparatuses, device, processor, computer readable storage medium) as tools to carry out the abstract idea.  Additionally, the claims recite additional elements of narrowing the field of use by defining that the service is for a transport, and the information received and analyzed is for pickups and drop offs.  Finally, the claim recites the extrasolution activity of transmitting representations of a route to a transport device.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In particular, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using general purpose computers to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the transmitting of information (representations) to a user device is deemed well-
The dependent claims 2-8, 10-14, 16-28, 32, and 33, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, they further recite obtaining new information, updating the transport routes, and providing the routes to a transport, is merely a further recitation of the abstract idea of the independent claim (claim 2, 7).  In addition, the claims further define the new information received, which is merely a narrowing of the field of use and does not integrate the abstract into a practical application (claim 3).  In addition, the claims further recite the use of timing constraints when planning a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8, 13-14, 16, 17, 21, 22, 26, 29, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marco (US 2018/0356239 A1) (hereinafter Marco), in view of Marueli et al. (US 2017/0191845 A1) (hereinafter Marueli).

With respect to claims 1, 29, and 30, Marco teaches:
Obtaining information on a plurality of to-be-transported entities that are each associated with a respective pick-up position and a respective drop-off position (See at least paragraphs 11, 15, 56, 68, and 74-77 which describe receiving requests for rides from customers, wherein the requests include pickup locations, drop off locations, timing restrictions, and customer preferences).
Determining, for the plurality of to-be-transported entities and based on routing information, a set of transport routes, each of the transport routes of the set of transport routes associated with a respective transport entity and defining a respective sequence of waypoints, wherein the set of transport routes is determined to at least fulfil a criterion that, for each of the to-be-transported entities of the plurality of to-be-transported entities, the respective pick-up position and the respective drop-off position are associated with respective waypoints of the same respective transport route of the set of transport routes or are associated with respective waypoints of two different transport routes of the set of transport routes that are directly connected or connected via one or more other transport routes of the set of transport routes (See at least paragraphs 11, 16, 58, 65, 68, 70, 74-77, 82, 83, 84, and 85 which describe determining routes between requested pickup and drop off locations, wherein the routes use the constraints provided by customers).
Providing respective representations of at least a part of the transport routes of the set of transport routes to the respective transport entities associated with the 

Marco discloses all of the limitations of claims 1, 29, and 30 as stated above.  Marco does not explicitly disclose the following, however Marueli teaches:
Wherein the set of transport routes comprises or is derived under consideration of a main transport route having one or more secondary transport routes branching off from the main transport route or at least two main transport routes that merge at a waypoint, wherein a transfer of at least one to-be-transported entity of the plurality of to-be-transported entities occurs between the respective transport entities at respective branch-off waypoints where the one or more secondary transport routes respectively branch off from the main transport route or at the waypoint where the at least two main transport routes merge, and where at least one criterion is used to optimize assignment of the waypoints to the main transport route and to the one or more secondary transport routes or to the at least two main transport routes (See at least paragraphs 10, 12, 17, 72, 73, and 77-78 which describe generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and wherein the customers transfer from one transport to another at a transfer point in the route of Marueli.  By creating routes based on the types of vehicle that will use the route, a dispatcher will predictably prevent vehicles that can’t complete a route from being assigned to it, as well as by predictably assigning the most optimal vehicles to each route.

With respect to claim 2, the combination of Marco and Marueli discloses all of the limitations of claim 1 as stated above.  In addition, Marco teaches:
Obtaining further information; determining, under consideration of the further information, a new set of transport routes by changing one or more transport routes of the set of transport routes and/or by adding one or more transport routes, each associated with a respective transport entity and defining a respective sequence of waypoints, to the set of transport routes; providing at least respective representations of at least a part of the one or more changed transport routes and/or of the one or more added transport routes to the respective transport 

With respect to claim 3, Marco/Marueli discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Marco teaches:
Wherein the further information comprises information on one or more further to-be-transported entities that are each associated with a respective pick-up position and a respective drop-off position, change information affecting at least one to-be-transported entity of the plurality of to-be-transported entities, and/or information for updating the routing information (See at least paragraphs 11, 56, 68, 74-78, 82-85, 98, and 99-101 which describe receiving customer preferences regarding a shared route, wherein the system will receive new requests for transport after already determining a route, and wherein the system will change the route to account for the new information and provide this to the transport).

With respect to claim 7, Marco/Marueli discloses all of the limitations of claims 1-3 as stated above.  In addition, Marco teaches:
Wherein a plurality of transfer points comprises, as the transfer points, at least respective positions associated with the respective pick-up positions of the to-be-transported entities and respective positions associated with the respective drop-off positions of the to-be-transported entities (See at least paragraphs 11, 15, 56, 68, and 74-77 which describe receiving requests for rides from customers, wherein the requests include pickup locations, drop off locations, timing restrictions, and customer preferences, wherein the pickup positions include the customers current location or manually selected location).
Wherein the determining of the set of transport routes is based on a data structure that comprises, for each of a plurality of pairs of transfer points from the plurality of transfer points, a respective characteristic value of a respective optimized route between a respective first transfer point and a respective second transfer point of the pair of transfer points (See at least paragraphs 11, 16, 58, 65, 68, 70, 74-77, 82, 83, 84, and 85 which describe determining routes between requested pickup and drop off locations, wherein the routes use the constraints provided by customers).
Wherein the further information considered in the determining of the new set of one or more transport routes comprises the information on the one or more further to-be-transported entities and/or the change information, wherein the change information indicates that one or more to-be-transported entities of the plurality of to-be-transported entities have been assigned a respective new pick-up position and/or a respective new drop-off position, and wherein the determining of the new set of one or more transport routes is based on a new data structure, wherein the 
Wherein one respective transfer point of the at least one additional pair of transfer points stems from the plurality of transfer points and a respective other transfer point of the pair of transfer points stems from a set of transfer points that at least comprises a respective position associated with the respective pick-up position and a respective position associated with the respective drop-off position of the one or more further to-be-transported entities and/or a respective position associated with the respective new pick-up position and/or a respective position associated with the respective new drop-off position of the one or more to-be-transported entities that have been assigned a respective new pick-up position and/or a respective new drop-off position  (See at least paragraphs 11, 56, 68, 74-78, 82-85, 98, and 99-101 which describe receiving customer preferences regarding a shared route, wherein the system will receive new requests for transport after already determining a route, wherein the system will change the route to account for the new information and provide this to the transport, and 

With respect to claim 4, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  In addition, Marco teaches:
Wherein at least one of the to-be-transported entities is associated with one or more respective timing constraints, and wherein the set of transport routes is determined to further fulfil a criterion that the one or more respective timing constraints of the at least one to-be-transported entity that is associated with one or more respective timing constraints are met (See at least paragraphs 11, 15, 56, 68, and 74-77 which describe receiving requests for rides from customers, wherein the requests include pickup locations, drop off locations, timing restrictions, and customer preferences, wherein the pickup positions include the customers current location or manually selected location).

With respect to claim 5, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  In addition, Marco teaches:
Receiving, at at least one transport entity of the transport entities associated with the transport routes of the set of transport routes, or at the respective device associated with the at least one transport entity, the respective representation of at least a part of the respective transport route associated with the at least one transport entity; and Controlling, based on the received respective representation of at least a part of the respective transport route, the at least one transport entity 

With respect to claim 6, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  In addition, Marco teaches:
Wherein a plurality of transfer points comprises, as the transfer points, at least respective positions associated with the respective pick-up positions of the to-be-transported entities and respective positions associated with the respective drop-off positions of the to-be-transported entities (See at least paragraphs 11, 16, 58, 65, 68, 70, 74-77, 82, 83, 84, and 85 which describe determining routes between requested pickup and drop off locations, wherein the routes use the constraints provided by customers).
Wherein the determining of the set of transport routes is based on a data structure that comprises, for each of a plurality of pairs of transfer points from the plurality of transfer points, a respective characteristic value of a respective optimized route between a respective first transfer point and a respective second transfer point of the pair of transfer points  (See at least paragraphs 11, 16, 58, 65, 68, 70, 74-77, 82, 83, 84, and 85 which describe determining routes between requested pickup 

With respect to claim 8, Marco/Marueli discloses all of the limitations of claims 1 and 6 as stated above.  In addition, Marueli teaches:
Wherein the transport routes of the set of transport routes are associated with at least two different types of transport entities, and wherein the data structure is specific for one of the types of transport entities and is used at least for determining those transport routes of the set of transport routes that are associated with a transport entity of this type (See at least paragraphs 10, 12, 17, 72, 73, and 77-78 which describe generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments of Marueli.  By creating routes based on the types of vehicle that will use the route, a dispatcher will 

With respect to claim 13, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  Marco does not explicitly disclose the following, however Marueli teaches:
Wherein the set of transport routes comprises or is derived under consideration of the main transport route, which is associated with a transport entity and defines a sequence of waypoints, and the one or more secondary transport routes that respectively define sequences of waypoints, begin at, end at or traverse respective waypoints of the main transport route, are associated with respective transport entities that are meant to exchange, at the respective waypoints of the main transport route, one or more to-be-transported entities with the transport entity that is associated with the main transport route, and wherein the respective pick-up positions and the respective drop-off positions of the one or more to-be-transported entities are associated with respective waypoints of the main transport route or of any of the one or more secondary transport routes  (See at least paragraphs 10, 12, 17, 72, 73, and 77-78 which describe generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting 

With respect to claim 14, Marco/Marueli discloses all of the limitations of claims 1 and 13 as stated above.  In addition, Marueli teaches:
Wherein the main transport route and the one or more secondary transport routes are derived from at least a portion of an already determined transport route, wherein all to-be-transported entities that had respective pick-up positions and respective drop-off positions associated with respective waypoints of the at least a portion of the already determined transport route have the respective pick-up positions now associated with respective waypoints of the main transport route or of the one or more secondary transport routes, and have the respective drop-off positions now associated with respective waypoints of the main transport route or of the one or more secondary transport routes  (See at least paragraphs 10, 12, 17, 72, 73, and 77-78 which describe generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and monitoring the conditions of the passengers and the transports, wherein a passenger’s request is transferred from one route segment to another when needed of Marueli.  By creating routes based on the types of vehicle that will use the route, a dispatcher will predictably prevent vehicles that can’t complete a route from being assigned to it, as well as by predictably assigning the most optimal vehicles to each route.

With respect to claim 16, Marco/Marueli discloses all of the limitations of claims 1 and 13 as stated above.  In addition, Marueli teaches:
Wherein the main transport route and the one or more secondary transport routes are obtained as follows: determining a plurality of secondary transport routes that at least comprises said one or more secondary transport routes, determining the main transport route as a transport route that comprises, as waypoints, either a 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments of Marueli.  By creating routes based on the types of vehicle that will use the route, a dispatcher will predictably prevent vehicles that can’t complete a route from being assigned to it, as well as by predictably assigning the most optimal vehicles to each route.

With respect to claim 17, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  In addition, Marueli teaches:
Wherein the determining of the set of transport routes comprises: removing, from a first already determined transport route, at least one waypoint that is associated with at least a respective pick-up or drop-off position of a respective to-be-transported entity, and making the at least one waypoint a waypoint of a second 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple 

With respect to claim 21, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  In addition, Marco teaches:
Wherein the determining of the set of transport routes comprises: dividing a plurality of transfer points that comprises respective pick-up positions of at least two of the to-be-transported entities and/or respective drop-off positions of at least two of the to-be-transported entities, into a plurality of transfer point groups (See at least paragraphs 11, 15, 56, 68, 74-77, 80, 81, 84, 85, 97-101 which describe receiving requests for rides from customers, wherein the requests include pickup locations, drop off locations, timing restrictions, and customer preferences; and wherein requestors are grouped together).
Determining respective presence-related information for the transfer point groups, wherein the presence-related information of a transfer point group is related to presence of persons, which are or are associated with respective to-be-transported entities associated with the respective transfer points, at the respective transfer points of the transfer point group or in an area associated with the transfer point 
Determining a transport route that at least visits respective positions associated with the transfer points of the plurality of transfer points under consideration of the respective presence-related information of the transfer point groups, wherein the determined transport route is a transport route of the set of transport routes or serves as a basis for determining one or more transport routes of the set of transport routes (See at least paragraphs 11, 16, 58, 65, 68, 70, 74-77, 82, 83, 84, and 85 which describe determining routes between requested pickup and drop off locations, wherein the routes use the constraints provided by customers).

With respect to claim 22, Marco/Marueli discloses all of the limitations of claims 1 and 21 as stated above.  In addition, Marco teaches:
Wherein determining respective presence-related information for the transfer point groups comprises: determining or learning whether respective positions of the persons, which are or are associated with the respective to-be-transported entities associated with the respective transfer points of the transfer point group, are respectively within a respective pre-defined area associated with the respective transfer points of the transfer point group, or in an area associated with the transfer point group (See at least paragraphs 15, 56, and 68 which describe detecting the user’s location and determining their pickup location).

With respect to claim 26, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  In addition, Marco teaches:
Wherein the determining of the set of transport routes comprises: obtaining information on a position of a transport entity; Determining, under consideration of the position of the transport entity, a transport route that is associated with the transport entity and defines a sequence of waypoints, wherein respective pick-up positions of one or more of the to-be-transported entities and/or respective drop-off positions of one or more of the to-be-transported entities are associated with waypoints of the transport route; Inquiring whether the transport entity or an entity associated with the transport entity accepts that the transport route is conducted by the transport entity; wherein the transport route, in case its conductance by the transport entity is accepted, constitutes one of the transport routes of the set of transport routes or serves as a basis for determining one or more transfer routes of the set of transfer routes (See at least paragraphs 11, 16, 58, 65, 68, 70, 74-77, 82, 83, 84, and 85 which describe determining routes between requested pickup and drop off locations, wherein the routes use the constraints provided by customers, wherein a transports location is tracked and used to determine a route, and wherein a driver is inquired if they can do the transport).

Marco discloses all of the limitations of claim 26 as stated above.  Marco does not explicitly disclose the following, however Marueli teaches:
Obtaining or determining a type of the transport entity; Determining, under consideration of the position of the transport entity and the type of the transport 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and monitoring the conditions of the passengers and the transports, wherein a passenger’s request is transferred from one route segment to another when needed of Marueli.  By creating routes based on the types of vehicle that will use the route, a dispatcher will predictably prevent vehicles that can’t complete a route from being assigned to it, as well as by predictably assigning the most optimal vehicles to each route.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marco and Marueli as applied to claims 1-3 as stated above, and further in view of Bellotti et al. (US 2018/0238694 A1) (hereinafter Bellotti).

With respect to claim 19, Marco/Marueli discloses all of the limitations of claims 1-3 as stated above.  Marco and Marueli do not explicitly disclose the following, however Bellotti teaches:
Wherein the further information at least comprises the change information affecting the at least one to-be-transported entity of the plurality of to-be-transported entities, wherein the change information is representative of a new position to which an original position, which is the pick-up position or the drop-off position associated with the at least one to-be-transported entity, has been changed, and/or of a new timing constraint to which an original timing constraint associated with the at least one to-be-transported entity has been changed; Wherein the method further comprises, before the obtaining of the further information: determining or learning that a position, which is a position of a person associated with the at least one to-be-transported entity or is a position of the at least one to-be-transported entity itself, is not within a pre-defined area associated with the original position; Wherein the obtaining of the further information comprises receiving or establishing the new position and/or the new timing constraint (See at least paragraphs 5, 6, 28, 42, 43, 64, and 65 which describe calculating a pickup spot based on requests, rider parameters, and driver parameters, wherein a passenger and driver positions are 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and wherein the customers transfer from one transport to another at a transfer point in the route of Marueli, with the system and method of calculating a pickup spot based on requests, rider parameters, and driver parameters, wherein a passenger and driver positions are tracked, and the pickup location is updated based on the updated monitored location of Bellotti.  By updating pickup locations based on a new monitored location of a passenger, a dispatch system will predictably be able to ensure that customers are picked up for their requests, thus ensuring good customer service.

With respect to claim 20, Marco/Marueli/Bellotti discloses all of the limitations of claims 1-3 and 19 as stated above.  In addition, Bellotti teaches:
Wherein the new position and/or the new timing constraint is received or established after it has been learned, in response to an inquiry, that the original position and/or the original timing constraint shall be changed (See at least paragraphs 5, 6, 28, 42, 43, 64, and 65 which describe calculating a pickup spot 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and wherein the customers transfer from one transport to another at a transfer point in the route of Marueli, with the system and method of calculating a pickup spot based on requests, rider parameters, and driver parameters, wherein a passenger and driver positions are tracked, and the pickup location is updated based on the updated monitored location of Bellotti.  By updating pickup locations based on a new monitored location of a passenger, a dispatch system will predictably be able to ensure that customers are picked up for their requests, thus ensuring good customer service.

Claims 10-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Marco and Marueli as applied to claims 1 and 21 as stated above, and further in view of Looman et al. (US 2013/0339266 A1) (hereinafter Looman).

With respect to claim 10, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  Marco and Marueli do not explicitly disclose, however Looman teaches:
Wherein the determining of the set of transport routes comprises clustering the plurality of to-be-transported entities into one or more clusters so that each of the one or more clusters comprises a respective sub-set of to-be-transported entities of the plurality of to-be-transported entities, wherein each of the one or more clusters is associated with a respective set of one or more respective transport routes, each associated with a respective transport entity and defining a respective sequence of waypoints, wherein in case the respective set of one or more respective transport routes comprises two or more respective transport routes, each transport route of the two or more respective transport routes is connected with at least one other respective transport route of the two or more respective transport routes, wherein for each cluster of the one or more clusters, the respective set of one or more respective transport routes associated with the cluster at least fulfils a criterion that, for each of the to-be-transported entities of the sub-set of to-be-transported entities comprised by the cluster, the pick-up position and drop-off position are associated with respective waypoints of the same respective transport route of the set of one or more respective transport routes associated with the cluster or the pick-up position is associated with a respective waypoint of one respective transport route of the set of one or more respective transport routes associated with the cluster and the drop-off position is associated with a respective waypoint of another respective transport route of the set of one 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and monitoring the conditions of the passengers and the transports, wherein a passenger’s request is transferred from one route segment to another when needed of Marueli, with the system and method of describe clustering requests with pickup and drop offs to common reference points, wherein the reference points are clustered to based on the distance and constraints of the requests of Looman.  By clustering waypoints to references points, and 

With respect to claim 11, Marco/Marueli/Looman discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Looman teaches:
Wherein the clustering of the plurality of to-be-transported entities into one or more clusters comprises: generating one or more clusters, and, for each of the one or more clusters, performing: selecting a respective to-be-transported entity of the plurality of to-be-transported entities, assigning this respective to-be-transported entity to the cluster, generating a respective transport route having respective positions associated with the pick-up and drop-off position of this respective to-be-transported entity as waypoints, and associating the respective transport route with the cluster; for each of the remaining to-be-transported entities of the plurality of to-be-transported entities: checking if one or more already generated clusters exist to which the to-be-transported entity can respectively be assigned in a way that respective positions associated with its pick-up position and drop-off position are or become waypoints of an already generated transport route associated with the respective cluster or that a position associated with its pick-up position is or becomes a waypoint of an already generated first route associated with the respective cluster and a position associated with its drop-off position is or becomes a waypoint of a second already generated transport route associated with the respective cluster and connected directly or indirectly via one or more other already 


With respect to claim 12, Marco/Marueli/Looman discloses all of the limitations of claims 1 and 10 as stated above.  In addition, Looman teaches:
Wherein the clustering of the plurality of to-be-transported entities into one or more clusters comprises: determining a plurality of secondary transport routes that includes the one or more secondary routes, each comprising respective waypoints that are associated with either a respective pick-up position or a respective drop-off position of one or more respective to-be-transported entities from the plurality 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and monitoring the conditions of the passengers and the transports, wherein a passenger’s request is transferred from one route segment to another when needed of Marueli, with the system and method of describe clustering requests with pickup and drop offs to common 

With respect to claim 25, Marco/Marueli discloses all of the limitations of claims 1 and 21 as stated above.  Marco and Marueli does not explicitly disclose the following, however Looman teaches:
Determining or learning that a position, which is a position of a person associated with a to-be-transported entity or is a position of the to-be-transported entity itself, is not within an area associated with one of the transfer point groups that comprises a transfer point associated with the to-be-transported entity, or is not within a pre-defined area associated with the transfer point; receiving or establishing a new transfer point and/or a new timing constraint for the to-be-transported entity, wherein the new transfer point is either a new pick-up position or a new drop-off position for the to-be-transported entity; determining, under consideration of the new pick-up position or the new drop-off position of the to-be-transported entity and/or the new timing constraint, a new set of one or more transport routes by changing one or more transport routes of the set of transport routes and/or by adding one or more transport routes, each associated with a respective transport entity and defining a respective sequence of waypoints, to the set of transport routes; and providing at least respective representations of at least a part of the 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and monitoring the conditions of the passengers and the transports, wherein a passenger’s request is transferred from one route segment to another when needed of Marueli, with the system and method of describe clustering requests with pickup and drop offs to common reference points, wherein the reference points are clustered to based on the distance and constraints of the requests, and requests that are not assigned are grouped to an already formed reference point or to a new reference point, wherein the new reference point is used for pickup/drop off, and the new route is presented to a driver of Looman.  By .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marco and Marueli as applied to claim 1 as stated above, and further in view of Lambert et al. (US 2016/0027306 A1) (hereinafter Lambert).

With respect to claim 18, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  Marco does not explicitly disclose, however Lambert teaches:
Wherein the determining of the set of transport routes comprises: pre-clustering two or more positions that are respective pick-up positions of one or more to-be-transported entities of the plurality of to-be-transported entities and/or respective drop-off positions of one or more to-be-transported entities of the plurality of to-be-transported entities into a local cluster, wherein, in the determining of the transport routes of the set of transport routes, a single position associated with the local cluster is then used rather than the individual two or more positions (See at least paragraphs 20-23 and 31 which describe clustering multiple riders together for a shared ride, wherein the riders are picked up from a single stop, and the routes are determined using the group rides).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Marco and Marueli as applied to claims 1, 21, and 22 as stated above, and further in view of Juckett et al. (US 2015/0012320 A1) (hereinafter Juckett).

With respect to claim 23, Marco/Marueli discloses all of the limitations of claims 1, 21, and 22 as stated above.  Marco and Marueli do not explicitly disclose, however Juckett teaches:
Wherein the presence-related information of a transfer point group represents a ratio between the number of persons for which it has been determined or learned that their respective position is within the respective pre-defined area associated with the respective transfer point or with the transfer point group and the total number of transfer points of the transfer point group (See at least paragraphs 63, 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and monitoring the conditions of the passengers and the transports, wherein a passenger’s request is transferred from one route segment to another when needed of Marueli, with the system and method of determining customer presence information in an area and  the number of requests in an area, wherein the dispatching of transports accounts for all of presence information and request information of Juckett.  By accounting for population density in an area when dispatching transports and forming routes, a dispatcher will predictably increase the likelihood that requests are made and can be quickly assigned, thus increasing commerce.

With respect to claim 24, Marco/Marueli discloses all of the limitations of claims 1 and 21 as stated above.  Marco and Marueli do not explicitly disclose, however Juckett teaches:
Wherein the respective presence-related information of the transfer point groups is considered in the determining of the transfer route that at least visits the transfer points of the plurality of transfer points by planning transfer points of transfer point groups having respective higher presence-related information as earlier waypoints in the transport route than transfer points of transfer point groups having respective smaller presence-related information (See at least paragraphs 63, 88, and 90-92 which describe determining customer presence information in an area and the number of requests in an area, wherein the dispatching of transports accounts for all of presence information and request information, and wherein popular areas are dispatched to first).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and monitoring the conditions of the passengers and the transports, wherein a passenger’s request is transferred from one route segment to another when needed of Marueli, with the system and method of determining customer presence information in an area and  the number of requests in an area, wherein the dispatching of transports accounts for all of presence information and request information, and wherein popular areas are dispatched to first of Juckett.  By accounting for population density in an area when dispatching transports and .

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Marco and Marueli as applied to claim 1 as stated above, and further in view of Morris, IV et al. (US 2014/0046585 A1) (hereinafter Morris).

With respect to claim 27, Marco/Marueli discloses all of the limitations of claim 1 as stated above.  Marco and Marueli do not explicitly disclose, however Morris teaches:
Wherein in the determining of the set of transport routes, at least one routing restriction is applied that targets to reduce an energy consumption and/or to increase a range of at least one transport entity associated with a respective transport route of the set of transport routes (See at least paragraphs 6, 25-29, 50, 51, 55, and 58 which describe determining routes for a transport, wherein the routes follow restrictions including lowest energy consumption and increasing range, accounting for elevation).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of 

With respect to claim 28, Marco/Marueli/Morris discloses all of the limitations of claims 1 and 27 as stated above.  In addition, Morris teaches:
Wherein the routing restriction takes into account ascents, in particular with a gradient above a pre-defined threshold, and/or positive altitude differences, in particular above a pre-defined threshold, in the transport route associated with the at least one transport entity and a respective loading condition of the at least one transport entity at least during the ascents and/or during the positive altitude differences of the transport route associated with the at least one transport entity (See at least paragraphs 6, 25-29, 50, 51, 55, and 58 which describe determining routes for a transport, wherein the routes follow restrictions including lowest energy consumption and increasing range, accounting for elevation).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Marco and Marueli as applied to claims 1, 6, and 8 as stated above, and further in view of Zhong et al. (US 7363126 B1) (hereinafter Zhong).

With respect to claim 32, Marco/Marueli discloses all of the limitations of claims 1, 6, and 8 as stated above.  Marco and Marueli  do not explicitly disclose, however Zhong teaches:
Wherein the data structure corresponds to a fourth graph; wherein a first graph represents map data for the transfer points and for edges between the transfer points, the edges corresponding to the transport routes of the set of transport routes; wherein a second graph is obtained by applying a union of restriction sets 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of calculating routes for transporting requesting passengers using constraints and requested pickup and drop off locations, wherein the routes are presented to a transport of Marco, with the system and method of generating routes for customers requesting a trip, wherein the routes are multiple segments with an overlapping waypoint, wherein each segment is by a different type of transport and the type of transport is a characteristic of the segments, and monitoring the 

Novelty/Non-Obviousness
Claim 33 is allowed over the prior art of record, however remains rejected under further statues.  With regards to the recited claim, the cited prior art does not disclose the determination and optimization of the claimed two solution sets.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
21 May 2021
Art Unit 3628